Exhibit 10.6

RELEASE AND CANCELLATION




This RELEASE (this “Release”), dated and effective as of September 9, 2008, is
executed by the undersigned party (the “Creditor”) in favor of the Released
Parties (as defined below).  The following recitals form the basis of and are a
material part of this Release.




A.

As of the date hereof, Creditor is owed an amount equal to $312,007.31 (the
“Outstanding Obligation”) by Skae Beverage International, LLC (“Company”),
representing the aggregate principal and accrued but unpaid interest outstanding
pursuant to a promissory note dated March 27, 2007, issued by the Company in
favor of Creditor (the “Skae Note”).




B.

Pursuant to an Asset Purchase Agreement, dated September 9, 2008, Baywood
International, Inc. (“Baywood”) and Baywood New Leaf Acquisition, Inc. (the
“Buyer”) have agreed to purchase substantially all of the assets of Company (the
“Acquisition”) in exchange for (1) $400,000, (2) 1,444,444 shares of common
stock of Baywood (3) $1,100,000 principal amount of 8% Convertible Subordinated
Promissory Notes, of even date herewith, issued by Baywood (the “Note”) and (4)
a series of 8% Subordinated Promissory Notes, of even date herewith, issued by
Baywood to certain creditors of the Company, including the Creditor, in
aggregate principal amount equal to $1,000,000 (each a “Creditor Note” and,
collectively, the “Creditor Notes”).   




C.

It is a condition precedent to the consummation of the Acquisition that Creditor
execute the Release in favor of the Released Parties (as defined herein) from
any and all liability to and claims by Creditor.




D.  

In order to induce Baywood and Buyer to consummate the Acquisition, Creditor
wishes to grant this Release in favor of the Released Parties.




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Creditor agrees as follows:




1.

The undersigned Creditor, for the undersigned and the undersigned’s heirs,
distributees, legal or personal representatives, successors and assigns
(collectively, the “Releasor Parties”) do hereby release, acquit and forever
discharge each of Baywood and Buyer, the directors, officers, shareholders,
employees and agents of Baywood and Buyer and the respective affiliates of each
such releasee (collectively, the “Released Parties”) from any and all claims,
counterclaims, demands, debts, dues, sums of money, bonds, bills, specialties,
actions, causes of action, suits, contracts, covenants, controversies,
agreements, obligations, reckonings, promises, variances, accounts, defenses,
offsets, deductions, trespasses, damages, judgments, extents, executions and
liabilities of any kind or character whatsoever, know or unknown, suspected or
unsuspected, in contract or in tort, at law or in equity, including without
limitation such claims and defenses as fraud, mistake, duress and usury, which
any or all of the Releasor Parties ever had, now have, or might hereafter have
against any or all of the Released Parties, jointly or severally, for, upon or
by reason of any matter, cause or thing whatsoever occurring from the beginning
of the world to the date hereof, including, without limitation, the Outstanding
Obligations and/or any other obligations of Company or any other party arising
under or in connection with the Skae Note and/or any indebtedness evidenced
thereby.




2.

Creditor understands that Baywood and Buyer are relying on this Release and that
Creditor’s release is being given as an inducement for Baywood and Buyer to
proceed with the Acquisition. The release contained in this Release shall be
irrevocable.








1







--------------------------------------------------------------------------------







3.

If any provision hereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions hereof, and this Release shall be
construed as if such invalid, illegal or unenforceable provision has never been
contained herein and the remainder of this Release shall be modified to the
least extent necessary to render it enforceable under applicable law.




4.

This Release is made under, and shall be construed and enforced in accordance
with, the internal laws of the State of New York, without regard to principles
of conflicts of laws.  Each party irrevocably waives, to the maximum extent
permitted by law, any right they may have to a trial by jury in respect of any
litigation directly or indirectly at any time arising out of, under or in
connection with this Release.  










[Signature Page Follows]





2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Release and Cancellation to
be executed as of the date first written above.







Signature of Creditor:

/s/ Eric Skae___________________

 

 

Name of Creditor:

Eric Skae

 

 

Address of Creditor:

 

 

 

 

 

Name of Signatory:

(if different to name of Creditor)

_____________________________

 

 

Title of Signatory:

(if Creditor not an individual)

_____________________________







State of ______________________, County of __________________)  ss.:




On the ____ day of __________, in the year 2008, before me, the undersigned, a
notary public in and for said State, appeared ____________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that such individual executed the same in her individual capacity and that by
such signature on the instrument, such individual executed the instrument.







____________________________

Notary Public























Signature Page – Release and Cancellation (ES)





